Title: From George Washington to Robert R. Livingston, 22 April 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Sir
                            Head Quarters 22d April 1783
                        
                        I have been honored with your two favors—dated the 12th & 15th of instant.
                        In Consequence of the Resolutions of Congress of the 15th and the express declarations of the Secretary at War,
                            respecting the Sense & Expectations of Congress, Arrangements have been agreed upon between him & me, for
                            an immediate Liberation of all land prisoners; and I have Yesterday given this Information to Sir Guy Carleton. The
                            particulars of the Arrangement—with the Option given the British Commander in Chief, you will gain thro’ the Minister at
                            War.
                        In order to obtain the Sense of Sir Guy upon the other matters contained in the Resolution of the 15th, I
                            have proposed a personal Interview with him at an early Day.
                        The result of this Meeting, if acceeded to will probably lead us to a decision upon some Questions which are
                            now doubtfull; and that with greater precision, than could otherwise be procured. With great Regard & Esteem I
                            have the Honor to be Sir Your most Obedient & humble Servant
                        
                            Go: Washington
                        
                    